NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SEYED ABOLFAZ AGHILI-MEHRIZI,                    No.   18-71840
AKA Seyed Aghilim,
                                                 Agency No. A092-921-539
                Petitioner,

 v.                                              MEMORANDUM*

JEFFREY A. ROSEN, Acting Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 13, 2021**
                                 Pasadena, California

Before: FRIEDLAND and BENNETT, Circuit Judges, and EZRA,*** District
Judge.

      Seyed Abolfaz Aghili-Mehrizi, a native and citizen of Iran, petitions for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
review of a decision of the Board of Immigration Appeals (“BIA”) affirming the

decision of an Immigration Judge (“IJ”) denying Aghili’s motion to reopen his

removal proceedings to apply for asylum, withholding of removal, and relief under

the Convention Against Torture. Reviewing the BIA’s decision for abuse of

discretion, we deny the petition for review. See Chandra v. Holder, 751 F.3d 1034,

1036 (9th Cir. 2014).

      A petitioner must generally file a motion to reopen removal proceedings

“within 90 days of the date of entry of a final administrative order of removal.”

8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.23(b)(1). But this deadline does not

apply to a motion to reopen “based on changed country conditions arising in the

country of nationality or the country to which removal has been ordered, if such

evidence is material and was not available and could not have been discovered or

presented at the previous proceeding.” 8 C.F.R. § 1003.23(b)(4)(i); see Chandra,

751 F.3d at 1036 n.1.

      Aghili received a final removal order in 2006. His motion to reopen was

filed in October 2017, after the 90-day deadline. He contends, however, that his

motion qualifies for the changed country conditions exception because he

converted from Islam to Christianity in August 2017, and because persecution

against Christians in Iran has worsened in recent years.

      Aghili has not made the requisite showing of changed country conditions.


                                          2
“[T]he changed country conditions exception is concerned with two points in time:

the circumstances of the country at the time of the petitioner’s previous hearing,

and those at the time of the motion to reopen.” Salim v. Lynch, 831 F.3d 1133,

1137 (9th Cir. 2016).1 The record here is devoid of evidence explaining how

conditions in Iran changed between 2006, when Aghili’s previous removal

proceedings took place, and 2017, when he filed his motion to reopen. Aghili cites

only two pieces of documentary evidence: one report stating that since “Hassan

Rouhani was elected [President of Iran] in 2013, the number of individuals from

religious minority communities who are in prison because of their beliefs has

increased”; and another report stating that Iranian “authorities detained tens of

Christian converts” in 2016-17. Even assuming that this evidence suggests a

worsening of conditions for Christians as opposed to other religious minorities

between 2013 and 2017, the record contains no information about whether

conditions may have improved enough between 2006 and 2013 to counteract any

deterioration between 2013 and 2017. Because Aghili failed to “put forward

material and previously unavailable evidence that the treatment of Christians had


      1
         The BIA stated that the changed country conditions “assessment is made
by comparing the evidence of country conditions at the time [Aghili] fled Iran with
evidence presented with the motion [to reopen].” The Government concedes that
this statement is incorrect and inconsistent with Salim. We nevertheless agree with
the Government that the error was harmless. Both the IJ and BIA focused their
actual analysis on the timeframe from 2006, when Aghili’s previous proceedings
took place, to 2017, when his motion to reopen was filed.

                                          3
worsened between his previous hearing in [2006] and the filing of his motion to

reopen,” Chandra, 751 F.3d at 1039, the BIA did not abuse its discretion in

denying his motion as untimely.2

      PETITION DENIED.




      2
        Aghili protests that “the IJ and the BIA prevented [him] from presenting
his asylum case” by requiring him to provide evidence of conditions in Iran in
2006. According to Aghili, he could not have submitted such evidence during his
prior removal proceedings because he did not apply for asylum then. This
argument misapprehends the evidentiary requirements of the changed country
conditions exception. To qualify for the exception, Aghili did not have to provide
evidence of 2006 country conditions contemporaneously; he could have done so
when he filed his motion to reopen in 2017. See 8 C.F.R. § 1003.23(b)(3). But he
did not provide the required evidence in either 2006 or 2017.

                                        4